FILED
                            NOT FOR PUBLICATION                               JUL 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S . CO U RT OF AP PE A LS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30377

              Plaintiff - Appellee,              D.C. No. 3:08-cr-00205-MO-10

  v.
                                                 MEMORANDUM *
NORMA LILIA RUEDA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                             Submitted July 16, 2010**
                                Portland, Oregon

Before: PREGERSON, WARDLAW and RAWLINSON, Circuit Judges.

       Norma Lilia Rueda appeals her conviction for numerous drug-related crimes

arising out of a conspiracy to distribute cocaine and methamphetamine. The sole

issue on appeal is whether the district court erred in denying Rueda's pre-trial


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to suppress evidence obtained pursuant to a search warrant executed one

month after law enforcement authorities observed Rueda arranging and executing a

drug transaction with another member of the conspiracy. See United States v.

Jensen, 425 F.3d 698, 704 (9th Cir. 2005) (district court's denial of a motion to

suppress is reviewed de novo as to issues of law and for clear error as to findings

of fact). We have jurisdiction under 28 U.S.C. y 1291, and we affirm.

      Considering the totality of the circumstances, the affidavit supporting

issuance of the warrant shows that there was 'a fair probability that contraband or

evidence of a crime' would be found in Rueda's home. United States v.

Fernandez, 388 F.3d 1199, 1252 (9th Cir. 2004); see also United States v. Kelley,

482 F.3d 1047, 1050 (9th Cir. 2007) ('Neither certainty nor preponderance of the

evidence is required.'), cert. denied, 128 S. Ct. 877 (2008):

      First, the sixty-four page affidavit supporting the application for the warrant

provided a detailed summary of the authorities' ongoing investigation into a drug

distribution conspiracy in which Rueda was implicated. See, e.g., United States v.

Terry, 911 F.2d 272, 275 (9th Cir. 1990) (permitting 'reasonable inferences about

where evidence is liµely to be µept based on the nature of the evidence and the type

of offense'); Fernandez, 388 F.3d at 1254 (permitting 'the reasonable inference

that in the case of drug dealers, evidence is liµely to be found where the dealers


                                          2
live'). Where, as here, an affidavit establishes the existence of an ongoing

narcotics operation, staleness arguments lose much of their force. United States v.

Leasure, 319 F.3d 1092, 1099 (9th Cir. 2003).

      Second, the affidavit specified that the police investigation had resulted in a

grand jury indictment against Rueda and twelve other defendants for drug-related

activity. Though the indictment is not itself an adequate substitute for articulable

facts in the affidavit supporting the warrant, it may be considered along with other

facts in determining whether probable cause exists. See United States v. Rubio,

727 F.2d 786, 795 (9th Cir. 1983).

      Third, a police officer with fifteen years of experience and five-hundred

hours of specialized training swore under oath that he had probable cause to

believe that evidence would be found in Rueda's home. We may rely on

experienced law enforcement officers' conclusions as to where evidence of a crime

is liµely to be found. See United States v. Terry, 911 F.2d at 275.

      Finally, the affidavit contained a detailed account of a one-day surveillance

operation during which Rueda arranged for two drug transactions and explained to

her co-defendant that the drugs were needed for resale to out-of-town customers.

See, e.g., United States v. Crews, 502 F.3d 1130, 1140 (9th Cir. 2007) ('[I]t is

reasonable to believe that ammunition, cleaning µits, cases, and other evidence of


                                          3
firearm possession would have still been present at Apartment 3 after only twelve

days even if the .22 revolver was discarded. One may infer that equipment

acquired to accomplish a crime will be µept for some period of time.' (internal

quotation marµs omitted)); Leasure, 319 F.3d at 1099 ('Agents had observed the

property in January and March of 1998 and seen objects consistent with the

manufacture of methamphetamine.').

      AFFIRMED.




                                         4
                                           FILED
U.S. v. Rueda, Case No. 09-30377             JUL 16 2010
Rawlinson, Circuit Judge, concurring:   MOLLY C. DWYER, CLERK
                                         U.S . CO U RT OF AP PE A LS

     I concur in the result.